Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-25, 29, 34, 39, 40, 42-45. 49, 54, 61 and 62 are pending.
Claims 40, 42-45, 49 and 54  are currently withdrawn. 	
Election/Restrictions
Applicant's election with traverse of group III in the reply filed on 3/26/2021 is acknowledged.  The traversal is on the ground(s) that the reference US2009/0264414’s compound has a bicyclic  ring  as a Cz  does not comprise a bicyclic ring. This is not found persuasive as in view of US 2012/0149733 to Cherney et al. however formula I claims 1-20 are rejoined. 
The restriction has been withdrawn over Group I and group II as the compound of formula III is a subset of formula I. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT /US2018/022357 filed 3/14/2018 and claims priority to EP1738212.1 filed 3/14/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim has so many compounds under a proviso that it is unclear exactly what is claimed. 
In re Prater.
See In re ROSE, 86 USPQ 77 (C.C.P.A. 1950) where both the board and the appellate court affirmed the examiner, who stated: 
“negative expression is believed to be bad because it attempts to recite what applicant does not show rather than the apparatus disclosed. This expression was used in an attempt to distinguish over a reference which uses springs for the same purpose as applicant uses the hydraulic jacks. It is believed to be improper to permit claims which recite all the means for accomplishing a result except the one shown in the prior art. There is no difficulty in accurately reciting the invention applicant discloses. The Patent Statute requires applicant to distinctly claim his invention. He fails to comply with this requirement by the negative limitation which attempts to exclude one patented device without distinctly claiming his invention.”

See also In re Schechter and LaForge, 98 USPQ 144 (C.C.P.A. 1953) affirming the examiner for rejecting a Markush claim that attempted to proviso out the prior art:

 “In the light of the prior art of record, the italicised portion of claim 17 is an attempt by appellants to claim their invention by excluding what they did not invent rather than by particularly and distinctly pointing out what they did invent. Further, it is clear that claim 17 is a broad generic claim in which appellants are seeking to establish a monopoly to all such cyclopentenolones, whether known or unknown, excepting the two prior art compounds which are recited in the italicised exclusionary clause of claim 17.  In view of this, we think the examiner properly regarded the italicised portion of claim 17 as a negative limitation. We are also of the opinion that this renders the claim indefinite and unpatentable.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 29, 39, 61 and 62  is/are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Andrew Germain et al (2011).(in IDS)
The reference discloses compounds of the formula 
    PNG
    media_image1.png
    252
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    383
    media_image2.png
    Greyscale

 These compounds read on applicants compounds when Cz is a 5 membered heteroaryl, L1 is an CH2, Cy is a phenyl, L2 is a C=O.
Claim(s) 21,22, 29, 61, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jean Bolvin et al .(1999) (in IDS)

The reference discloses the compound of the formula 
    PNG
    media_image3.png
    84
    175
    media_image3.png
    Greyscale
 ( same as applicants compound IV-14.)
It reads on applicants compounds when Cy is a phenyl, L2 is a C=O, L1 is a CH2,  and Cz is a phenyl substituted by an –OCH3.




Claim Rejections - 35 USC § 102
Claim(s) 21,24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Nencetti Susanna et al.
The reference discloses compounds as follows. They read on compounds where L2 is a C-OH.


    PNG
    media_image4.png
    186
    380
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    190
    447
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    341
    151
    media_image6.png
    Greyscale
Nencetti Susanna et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-25, 29, 34, 39, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/046685 to Barton peter et al. 
Applicant’s claims are drawn to compounds of the formula 

    PNG
    media_image7.png
    153
    215
    media_image7.png
    Greyscale

Wherein Cy is a phenyl or a 5 or 6 heteroaromatic ring. L1 is C=O or CH2 and  L2 is C=O or CH(OH) and Cz is a phenyl or a 5 or 6 membered heteroaryl substituted by an R1 and the pharmaceutical compositions are included. 

Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference discloses the compounds of the generic formula I given below.

    PNG
    media_image8.png
    178
    320
    media_image8.png
    Greyscale
 q can be zero, A is a carbocyclic or a heterocyclic ring, X is a C=O  or CH2, Y is a carbocyclic or heterocyclic ring. 

    PNG
    media_image9.png
    208
    495
    media_image9.png
    Greyscale
Several similar species which fall within applicants claims, which applicants have provisoed out have been made. 
Compound 15 with a thiazole was also disclosed. 

Difference between Prior Art and Claim MPEP 2142-2413 
The difference is that the species made have been provisioned out. 

However a genus is disclosed and a person of skill in the art would be motivated to make additional compounds of the genus of the prior art. These compounds would fall within the scope of applicants compounds. For e.g. A is any heteroaryl, X is C=O, Y is any carbocycle  or a heterocycle, heterocycle include any unsaturated  mono cyclic , and a carbocyclic ring includes unsaturated  monocyclic ring. 
A is a phenyl, pyridyl, thienyl or furyl. The substituents on ring A includes halogen, alkoxy, cyano, and so on. 
So applicants genus is included in genus of the prior art compounds. All the options are easily envisioned. Therefore a person of skill in the art would be motivated to make additional .


Claim Rejections - 35 USC § 103
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nencetti Susanna et al and Morita.
Claims 25 is drawn to 
    PNG
    media_image10.png
    151
    170
    media_image10.png
    Greyscale
.

Scope and Content of Prior Art and the claims MPEP 2141.02 
Nancetti discloses compounds wherein the C=O is a CH2. 

    PNG
    media_image11.png
    141
    604
    media_image11.png
    Greyscale

Morita et al teaches the equivalency of the linker C=O and CH2. See the classical bioisosteres on page 3147.

    PNG
    media_image12.png
    91
    285
    media_image12.png
    Greyscale

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
A person of skill in the art who was motivated to make additional compounds with the knowledge of Nencetti, would modify the compounds with a C=O instead of a CH2 to obtain new compounds. 

Conclusion
Claims 21-25, 29, 34, 39, 61 and 62 are rejected.
40, 42-45, 49 and 54  are currently withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 8, 2021.